DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 9-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal et al US 20170244582 in view of Pratt et al US 20220052653.
         As per claims 1, 14 and 19, Gal et al teaches an apparatus comprising at least one processor, and at least one memory including a computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: determine a plurality of digital pre-distortion engines (see fig.6 elements 601, 602 and 603 and para [0029]  for… includes a plurality of basic predistorter cells (BPC) 601-603); determine signals for the plurality of the pre-distortion engines (see fig.6 element 613 and para [0036]  for… At the converter 613, the model coefficients are converted to LUT values for each basic predistorter hardware cell 601-603, thereby adapting all N lines in each LUT once every L samples.); determine terms for a matrix  (see para [0013] for… evaluate Volterra series memory polynomial terms and higher order cross terms (e.g., type 1, 2 and 3) to model the inverse operation of power amplifiers (PA). In order to track changes in the performance of the power amplifier, the polynomial coefficients in the DPD actuator may be adaptively computed using fixed-point conjugate gradient (CG) algorithms in which the computational CG parameters are specified to reduce the dynamic range in relation to previous calculations so that the covariance matrix used to compute the polynomial coefficients may be resample) and filter the matrix (see para [0042] or  [0046] for…. the digital predistortion adapter may be configured to compute the second set of pre-equalizing filtering coefficients by processing an input matrix A); determine cross correlation (see para [0029] for…determines the number of terms (in addition to the main term) that take part in any cross-correlation computation between samples from more than one time point to account for memory effects); obtain pre-distorted signals from the digital pre-distortion engines, wherein the pre- distorted signals are pre-distorted based on the determined cross correlation (see para [0037] for…the depicted DPD actuator module 600 may be used to implement any other LUT-based function, with or without cross-correlation term multiplication, allowing for direct adaptation solutions for generating the predistortion function and combine the pre-distorted signals to a combined pre-distorted signal (see fig.6 element 675 and para [0033] for… each predistorter hardware cell may be combined at an adder circuit 675 to generate the DPD output sum (e.g., y[n]).).   
           However Gal et al does not explicitly teach based on the filtered matrix, determine correlation matrixes; obtain pre-distorted signals from the digital pre-distortion engines, wherein the pre- distorted signals are pre-distorted based on the determined correlation matrixes.
          Pratt et al teaches based on the filtered matrix (see para [0040] for…the tilt reference filter circuit 320. The example arrangement of FIG. 5 shows the tilt reference model 328 including a feature generation circuit 504 to generate basis matrix Y;), determine correlation matrixes (see fig.5 element 402 and para [0044] for….The adaption circuit 318 uses the basis matrix Y.sub.1 and an error vector ϵ.sub.ref1 to generate tilt reference correlation data. The tilt reference correlation data can be generated, for example, by the correlation engine 402.); obtain pre-distorted signals from the digital pre-distortion engines, wherein the pre- distorted signals are pre-distorted based on the determined correlation matrixes (see figs.1 and 4 element 118 or 318 and para [0019-0020] for…From the pre-distorted signal and the feedback signals, the adaption circuit generates predistortion correlation data based on basis matrices and error vectors generated using the various feedback signals from the Pas and para [0027] for…The adaption circuit 118 uses the basis matrix Y.sub.1 and an error vector ϵ.sub.gmp1 to generate predistortion correlation data. The predistortion correlation data may include an autocorrelation matrix R.sub.yy, and a cross-correlation vector r.sub.yc. The autocorrelation matrix R.sub.yy indicates a correlation between the various features of the basis matrix Y.sub.1.).
            It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify Gal to include Pratt’s  wherein the pre- distorted signals are pre-distorted based on the determined correlation matrixes as to generate predistortion correlation data describing a correlation between parameters of a model describing the plurality of power amplifiers, until all the PAs have been sampled and used to make a corresponding update to the predistortion correlation data. Such modification would enhance the DPD capability in minimizing  error between the feedback signal y.sub.1 and the corresponding values of the tilt reference filter circuit or equalization circuit output.
          As per claims 2 and 15, Gal and Pratt in combination would teach wherein the determined terms are memoryless terms (see Gal para [0040] for…. For example, one or more first BPCs with a static look-up table (LUT.sub.MEM) are loaded with a first coefficient set to evaluate one or more static or memory-less Volterra series terms) so that calculations in fixed-point solutions typically would require less memory and less processor time to perform and subsequently enhance the DPD capability in minimizing  error between the feedback signal y.sub.1 and the corresponding values of the tilt reference filter circuit or equalization circuit output.
      As per claims 3 and 16 Gal and Pratt in combination would teach wherein the combined pre-distorted signal is input to a power amplifier (see Gal para [0004] for… and then uses the error signal to determine a complementary distortion or inverse gain signal which is combined with the input signal to produce a pre-distorted signal that is input to the power amplifier device) to generate predistortion correlation data describing a correlation between parameters of a model describing the plurality of power amplifiers, until all the PAs have been sampled and used to make a corresponding update to the predistortion correlation data. Such modification would enhance the DPD capability in minimizing  error between the feedback signal y.sub.1 and the corresponding values of the tilt reference filter circuit or equalization circuit output.
        As per claims 4 and 17, Gal and Pratt in combination would teach wherein an amount of pre-distortion engines comprised in the plurality of the digital pre-distortion engines is determined based on at least one of the following: the number of carrier frequencies used or based on frequency bands used (see Gal para [0013] or [0022] for…. In selected embodiments, a single chip digital front end processor at a base station performs digital pre-distortion on a composite multi-carrier waveform …. For example, a first vector signal processor 221A (VSP 1) may be used to scale, filter, interpolate, up-sample, and combine multiple carriers into a composite carrier, and then perform crest factor reduction (CFR) on the composite carrier.) to generate predistortion correlation data describing a correlation between parameters of a model describing the plurality of power amplifiers, until all the PAs have been sampled and used to make a corresponding update to the predistortion correlation data. Such modification would enhance the DPD capability in minimizing  error between the feedback signal y.sub.1 and the corresponding values of the tilt reference filter circuit or equalization circuit output.
        As per claim 9, Gal and Pratt in combination would teach wherein the correlation matrixes comprise auto- and cross-correlation matrixes (see Pratt para [0027] for…The adaption circuit 118 uses the basis matrix Y.sub.1 and an error vector ϵ.sub.gmp1 to generate predistortion correlation data. The predistortion correlation data may include an autocorrelation matrix R.sub.yy, and a cross-correlation vector r.sub.yc) to generate predistortion correlation data describing a correlation between parameters of a model describing the plurality of power amplifiers, until all the PAs have been sampled and used to make a corresponding update to the predistortion correlation data. Such modification would enhance the DPD capability in minimizing  error between the feedback signal y.sub.1 and the corresponding values of the tilt reference filter circuit or equalization circuit output.
        As per claim 10, Gal and Pratt in combination would teach wherein the matrix is filtered using basis function filtering (see Pratt para [0037] for…. it is desirable in some examples to train the tilt reference filter circuit 320 and tilt equalizer circuit 322 to match the nonlinearities of the respective output:  Examiner note: basis function filtering is known in the art as filter or equalizer for tiltering non-linear terms in time domain) to generate predistortion correlation data describing a correlation between parameters of a model describing the plurality of power amplifiers, until all the PAs have been sampled and used to make a corresponding update to the predistortion correlation data. Such modification would enhance the DPD capability in minimizing  error between the feedback signal y.sub.1 and the corresponding values of the tilt reference filter circuit or equalization circuit output.
        As per claim 11, Gal and Pratt in combination would teach wherein the filtering comprises filtering terms that are non-linear (see Pratt para [0037] for…. it is desirable in some examples to train the tilt reference filter circuit 320 and tilt equalizer circuit 322 to match the nonlinearities of the respective output ) to generate predistortion correlation data describing a correlation between parameters of a model describing the plurality of power amplifiers, until all the PAs have been sampled and used to make a corresponding update to the predistortion correlation data. Such modification would enhance the DPD capability in minimizing  error between the feedback signal y.sub.1 and the corresponding values of the tilt reference filter circuit or equalization circuit output.
        As per claim 12, Gal and Pratt in combination would teach wherein the terms are determined based on at least one of the following: complexity of the digital pre-distortion engines, complexity of a power amplifier or complexity of a carrier configuration (see Pratt para [0027] for…. Also, the ability of the DPD actuator module 600 to provide a more elaborate mathematical DPD model with more power series terms reduces the complexity of direct adaptation solutions, as compared to traditional curve-fitting methods ) to generate predistortion correlation data describing a correlation between parameters of a model describing the plurality of power amplifiers, until all the PAs have been sampled and used to make a corresponding update to the predistortion correlation data. Such modification would enhance the DPD capability in minimizing  error between the feedback signal y.sub.1 and the corresponding values of the tilt reference filter circuit or equalization circuit output. 
        As per claim 13, Gal and Pratt in combination would teach wherein the apparatus is configured to be used in an access node (see Gal para [0014] for…. wireless devices or subscriber stations 102, 122 (e.g., hand-held computers, personal digital assistants (PDAs), cellular telephones, etc.) that wirelessly communicate with one or more base station systems (BSS) 110 (e.g., enhanced Node-B or eNB devices)  to generate predistortion correlation data describing a correlation between parameters of a model describing the plurality of power amplifiers, until all the PAs have been sampled and used to make a corresponding update to the predistortion correlation data. Such modification would enhance the DPD capability in minimizing  error between the feedback signal y.sub.1 and the corresponding values of the tilt reference filter circuit or equalization circuit output.
         As per claim 20, Gal et teach a system comprising a transmitter, a power amplifier (see para [0017] for… FIG. 2 which depicts a simplified block diagram of a digital baseband predistortion communication transmitter 150 which processes received interpolated samples 152 at a digital predistortion actuator 153 for RF conversion at the digital-to-analog converter 154 and power amplification at RF power amplifier (PA) 155) and it is rejected under the same rational as described in claim 1, above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal et al US 20170244582 in view of Pratt et al US 20220052653 and in further view of Pratt US 20170338841 A1.
          As per claims 5 and 18, Gal and Pratt et al in combination does not teach wherein at least one of the plurality of pre-distortion engines comprises a filter that is a real finite impulse response filter.
         Pratt (US 20170338841 A1) teaches a DPD comprises a filter that is a real finite impulse response filter (see fig.4 element 205 and para [0042] for.. [0042] The polynomial approximation module 202 may also comprise a Finite Impulse Response (FIR) filter 205 having a number of taps 206a, 206b, 206n).
         It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify the combination of Gal and Pratt et al to include Pratt’s (US 20170338841 A1) finite impulse response filter in order to generate different number of taps with corresponding basis function. Each tap would receive a value for a corresponding frequency translated basis function and generate a complex baseband response. Such modification would further facilitate the FIR to compensate for memory effect to a memory depth of M. For example, the tap coefficients are a function of m, where m is the number of samples prior to a given sample and enhance the DPD capability in reducing error between the feedback  and the corresponding values of the tap filter circuit .
          As per claim 6, Gal and Pratt et al in combination does not teach, wherein the at least one pre-distortion engine is caused to perform a shift to a signal, that is comprised in the determined signals, to obtain a shifted signal.
          Pratt (US 20170338841 A1) teaches wherein the at least one pre-distortion engine is caused to perform a shift to a signal, that is comprised in the determined signals, to obtain a shifted signal (see abstract for.. Generating the pre-distorted signal may comprise applying to the complex baseband signal a first correction for an N.sup.th order distortion of a power amplifier at an I.sup.th harmonic frequency zone centered at about an I.sup.th harmonic of a carrier frequency and applying to the complex baseband signal a second correction for the N.sup.th order distortion at a J.sup.th harmonic frequency zone centered at about a J.sup.th harmonic of the carrier frequency different than the I.sup.th harmonic of a carrier frequency).
         It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify the combination of Gal and Pratt et al to include Pratt’s (US 20170338841 A1) signal shifting so for complex baseband signal having a bandwidth that would be larger than the carrier frequency, the DPD would not consider distortion terms at harmonic frequency bands that fall outside of the bandwidth of the complex baseband signal. Such modification would facilitate the DPD to applying a first correction for an Nth order distortion of a power amplifier at an Ith harmonic frequency zone centered at about an Ith harmonic of a carrier frequency or  applying a second correction for the Nth order distortion at a Jth harmonic frequency zone centered at about a Jth harmonic of the carrier frequency different than the Ith harmonic of a carrier frequency, and enhance the DPD capability in reducing error between the feedback  and the corresponding values of the tap filter circuit .
        As per claim 7, Gal,  Pratt et al and Pratt (US 20170338841 A1) in combination would teach  wherein the at least one pre-distortion engine performs to the shifted signal a shift back to its original frequency before it is combined to the combined pre-distorted signal so for complex baseband signal having a bandwidth that would be larger than the carrier frequency, the DPD would not consider distortion terms at harmonic frequency bands that fall outside of the bandwidth of the complex baseband signal. Such modification would facilitate the DPD to applying a first correction for an Nth order distortion of a power amplifier at an Ith harmonic frequency zone centered at about an Ith harmonic of a carrier frequency or  applying a second correction for the Nth order distortion at a Jth harmonic frequency zone centered at about a Jth harmonic of the carrier frequency different than the Ith harmonic of a carrier frequency, and enhance the DPD capability in reducing error between the feedback  and the corresponding values of the tap filter circuit .
          As per claim 8, Gal and Pratt et al in combination does not teach, wherein at least one of the plurality of pre-distortion engines comprises a filter that is a complex finite impulse response filter.
                   Pratt (US 20170338841 A1) teaches a DPD comprises a filter that is a complex finite impulse response filter (see fig.4 element 205 and para [0042] for.. The complex baseband FIR response for an example tap 206a 206b, 206n).
         It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify the combination of Gal and Pratt et al to include Pratt’s (US 20170338841 A1) complex finite impulse response filter in order to generate different number of taps with corresponding basis function. Each tap would receive a value for a corresponding frequency translated basis function and generate a complex baseband response. Such modification would further facilitate the FIR to compensate for memory effect to a memory depth of M. For example, the tap coefficients are a function of m, where m is the number of samples prior to a given sample and enhance the DPD capability in reducing error between the feedback  and the corresponding values of the tap filter circuit .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
((US-20190097866-A1).did. AND PGPB.dbnm.) OR ((US-10171041-B2 OR US-9787336-B1 OR US-8842033-B1).did. AND USPT.dbnm.) or US 9787336 B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633